Citation Nr: 0709032	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  05-06 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for service-connected bilateral hearing loss.  

2.  Entitlement to service connection for tension headaches.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse




ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1969 and from May 1970 to May 1973. 

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Muskogee, 
Oklahoma (the RO).

Procedural history

In a March 2004 rating decision, service connection was 
denied for tension headaches; service connection was granted 
for bilateral hearing loss and a noncompensable (zero 
percent) disability rating was assigned.  The veteran 
perfected an appeal as to the denial of service connection 
for tension headaches and the rating assigned by the RO for 
bilateral hearing loss.

The veteran testified at a videoconference hearing which was 
held in May 2006 before the undersigned Veterans Law Judge.  
A transcript of that hearing has been associated with the 
veteran's VA claims folder.

The issue of service connection for tension headaches is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the VA Appeals Management Center (AMC) 
in Washington, DC.

Issues no longer on appeal

The veteran perfected an appeal as to service connection for 
type II diabetes mellitus, hypertension, heat exhaustion, and 
a low back disability and as to an increased rating for PTSD.  
In January 2006, the veteran withdrew those claims.  
Therefore, these issues are no longer in appellate status.  
See 38 C.F.R. § 20.204 (2006).

Issues not on appeal

A January 2006 statement reflects that the veteran raised the 
issue of service connection for tension headaches as 
secondary to his service-connected PTSD.  That secondary 
service connection, which involves different law and 
regulations from the claim of direct service connection for 
tension headaches that is on appeal, has not been adjudicated 
and is therefore not before the Board.  In September 2006, 
the veteran submitted new evidence regarding heat exhaustion, 
suggesting that he wants to reopen that previously denied 
claim.  These matters are referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  An August 2005 VA audiology report using air-conduction 
testing shows an average pure tone threshold of 30 decibels 
in the right ear, with speech recognition ability of 96 
percent, and average pure tone threshold of 35 decibels in 
the left ear, with speech recognition ability of 100 percent.

2.  An August 2005 VA audiology report using bone-conduction 
testing shows an average pure tone threshold of 31 decibels 
in the right ear, with speech recognition ability of 96 
percent, and average pure tone threshold of 31 decibels in 
the left ear, with speech recognition ability of 100 percent.

3.  A December 2003 VA audiological examination using air-
conduction testing shows an average pure tone threshold of 41 
decibels in the right ear, with speech recognition ability of 
76 percent, and an average pure tone threshold of 38 decibels 
in the left ear, with speech recognition ability of 84 
percent.

4.  A December 2003 VA audiological examination using bone-
conduction testing shows an average pure tone threshold of 36 
decibels in the right ear, with speech recognition ability of 
76 percent, and average pure tone threshold of 36 decibels in 
the left ear, with speech recognition ability of 84 percent.


CONCLUSION OF LAW

The criteria for an increased disability rating in excess of 
the currently assigned zero percent (noncompensable) rating 
for the veteran's bilateral hearing loss have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.85, 4.86, 
4.87, Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Entitlement to an increased (compensable) disability 
rating for service-connected bilateral hearing loss.  

The veteran is seeking entitlement to an increased rating for 
bilateral hearing loss.  As is discussed elsewhere in this 
decision, the remaining issue on appeal, service connection 
for tension headaches, is being remanded for additional 
development.   

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in letters sent in 
January 2006 and in March 2006, which were specifically 
intended to address the requirements of the VCAA.  

The January 2006 VCAA letter advised the veteran that "[t]o 
establish entitlement to an increased evaluation for your 
service-connected disability, the evidence must show that 
your service-connected condition has gotten worse."  See the 
January 2006 VCAA letter, page 4.  Accordingly, the veteran 
was informed of the information and any medical or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  He was specifically advised in the 
January 2006 VCAA letter to inform VA of medical evidence 
pertaining to his claimed disability.  

In the January 2006 VCAA letter, the veteran was advised that 
VA was responsible for getting relevant records from any 
Federal agency, to include records from the military, VA 
medical centers (including private facilities where VA 
authorized treatment), and the Social Security 
Administration.  The veteran was also informed that VA make 
reasonable efforts on his behalf to get relevant records not 
held by a Federal agency, including records from state and 
local governments, private doctors and hospitals, and current 
or former employers.

In the January 2006 VCAA letter, the RO specifically told the 
veteran to submit "any evidence in your possession that 
pertains to your claim."  The January 2006 VCAA letter, 
page 1.  The VCAA letter thus complied with the "give us 
everything you've got" requirement of 38 C.F.R. 
§ 3.159(b)(1) because the letter informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by VA.   

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the veteran's claim was adjudicated by the RO in the March 
2004 rating decision, prior to the January 2006 VCAA letter.  
However, the veteran's claim was readjudicated following the 
issuance of the VCAA letter in January 2006, and after that 
the veteran was allowed the opportunity to present evidence 
and argument in response.  See the supplemental statement of 
the case (SSOC) issued in February 2006.  The Board 
accordingly finds that there is no prejudice to the veteran 
in the timing of the VCAA notice.  

Moreover, the veteran has not alleged any prejudice.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) [timing errors 
such as this do not have the natural effect of producing 
prejudice and, therefore, prejudice must be pled as to it].

In Dingess/Hartman, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (2) and (3) are not at issue as to the 
claim because service connection has already been granted for 
this disability.  

Furthermore, the RO addressed elements (4) and (5) in the 
March 23, 2006 VCAA letter, which appears to have been 
generated specifically in response to Dingess.  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].    

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  The evidence of record includes VA 
medical records and a report of a VA examination, which will 
be described below.  

At his May 2006 hearing, the veteran in essence testified 
that his hearing loss had worsened since an August 2005 VA 
examination.  See the hearing transcript, page 14.  The Board 
has considered this contention.

The Court has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  Here, the veteran has merely made contentions to the 
effect that that his hearing loss has become worse.  However, 
the evidence, in particular the August 2005 VA audiology 
consultation report, does not suggest that the veteran's 
hearing loss has deteriorated.  In fact, the August 2005 VA 
audiology consultation report shows that his hearing loss had 
improved since the December 2003 VA examination.    

The record on appeal demonstrates that the veteran is also 
service connected for tinnitus, and a 10 percent rating as 
been assigned for that disability.  The veteran is not 
competent to distinguish between problems caused by the 
hearing loss and those caused by the tinnitus.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 
C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

The Board does not believe that the medical evidence of 
record in this case is too old to adequately evaluate the 
veteran.  There appears to be ample medical evidence already 
of record; none of this evidence even hints at a decrease in 
the veteran's hearing acuity.  There has been submitted no 
competent medical evidence by or on behalf of the veteran 
which suggest that his hearing has become worse in the 
relatively brief period of time since the last evaluation.  
See Counts v. Brown, 6 Vet. App. 473, 478-9 (1994) and Gobber 
v. Derwinski, 2 Vet. App. 470, 472 (1992) [VA's duty to 
assist is not a license for a "fishing expedition"].  

In short, a remand under such circumstances would be a 
useless expenditure of scare VA medical and adjudicative 
resources, and would perpetuate "the hamster-wheel 
reputation of veterans law".  See Coburn v. Nicholson, 19 
Vet. App. 427, 434 (2006) (Lance, J., dissenting).  
Therefore, another VA examination is not warranted.  

There is no indication that there currently exists any 
evidence which has a bearing on this case which has not been 
obtained.  The veteran and his representative have not 
identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2006).  In that regard, the veteran and his spouse 
presented oral testimony at a videoconference hearing in May 
2006 before the undersigned Veterans Law Judge.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue of an increased rating for bilateral 
hearing loss.

Pertinent law and regulations

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2006).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

Specific schedular criteria - bilateral hearing loss 

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing, as set forth 
under 38 C.F.R. § 4.85 (2006).  See Lendenmann v. Principi, 3 
Vet. App. 345 (1992).

The Rating Schedule provides a table for rating purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85 (2006).  Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral. 
Each ear will be evaluated separately.  See 38 C.F.R. § 
4.86(a) (2006).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher.  See 38 C.F.R. § 4.86(b) 
(2006).

Analysis

Schedular rating

The veteran is seeking an increased disability rating for his 
service-connected bilateral hearing loss, which is currently 
evaluated as noncompensably disabling under 38 C.F.R. § 4.85 
(2006).  He essentially contends that his hearing loss 
disability has severely compromised the quality of his life.  

As explained in the law and regulations section above, the 
resolution of this issue involves determining the level of 
hearing acuity in each ear.  

The August 2005 VA audiology consult report revealed the 
following, apparently using air-conduction testing:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
20
40
45
30
LEFT
15
20
50
55
35

Puretone threshold averages were 30 decibels in the right ear 
and 35 decibels in the left.  Speech discrimination scores at 
that time were 96 percent in the right ear and 100 percent in 
the left ear.  This examination report using air-conduction 
testing yielded a numerical designation of I in the right ear 
(0 to 41 percent average puretone decibel hearing loss, with 
between 92 and 100 percent speech discrimination) and a 
numerical designation of I for the left ear (0 to 41 percent 
average puretone decibel hearing loss, with between 92 and 
100 percent speech discrimination).  

Entering the category designations into Table VII, a 
disability percentage evaluation of 0 percent, or 
noncompensable, is for assignment under Diagnostic Code 6100.

The August 2005 VA audiology consult report revealed the 
following using bone-conduction testing:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
20
45
45
31
LEFT
15
20
45
45
31

Puretone threshold averages were 31 decibels in both ears.  
Speech discrimination scores at that time were 96 percent in 
the right ear and 100 percent in the left ear.  This 
examination report using bone-conduction testing yielded a 
numerical designation of I in the right ear (0 to 41 percent 
average puretone decibel hearing loss, with between 92 and 
100 percent speech discrimination) and a numerical 
designation of I for the left ear (0 to 41 percent average 
puretone decibel hearing loss, with between 92 and 100 
percent speech discrimination).  

Entering the category designations into Table VII, a 
disability percentage evaluation of 0 percent, or 
noncompensable, is for assignment under Diagnostic Code 6100.

The December 2003 VA audiology examination report revealed 
the following using air-conduction testing:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
25
55
60
41
LEFT
15
15
55
65
38

Puretone threshold averages were 41 decibels in the right ear 
and 38 decibels in the left.  Speech discrimination testing 
was done twice in both ears.  Speech discrimination scores at 
that time were 84 and 76 percent in the right ear and 84 
percent both times in the left ear.  Therefore, the Board 
concludes that the speech discrimination scores were 76 
percent for the right ear and 84 percent for the left ear.  
This examination report using air-conduction testing yielded 
a numerical designation of III in the right ear (0 to 41 
percent average puretone decibel hearing loss, with between 
76 and 82 percent speech discrimination) and a numerical 
designation of II for the left ear (0 to 41 percent average 
puretone decibel hearing loss, with between 84 and 90 percent 
speech discrimination).  

Entering the category designations into Table VII, a 
disability percentage evaluation of 0 percent, or 
noncompensable, is for assignment under Diagnostic Code 6100.

The December 2003 VA audiology examination report revealed 
the following using bone-conduction testing:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
30
50
50
36
LEFT
10
20
60
55
36

Puretone threshold averages were 36 decibels in both ears.  
As noted above, the Board concludes that the speech 
discrimination scores were 76 percent for the right ear and 
84 percent for the left ear.  This examination report using 
bone-conduction testing yielded a numerical designation of 
III in the right ear (0 to 41 percent average puretone 
decibel hearing loss, with between 76 and 82 percent speech 
discrimination) and a numerical designation of II for the 
left ear (0 to 41 percent average puretone decibel hearing 
loss, with between 84 and 90 percent speech discrimination).  

Entering the category designations into Table VII, a 
disability percentage evaluation of 0 percent, or 
noncompensable, is for assignment under Diagnostic Code 6100.

Applying the foregoing criteria to the facts in this case, 
the Board finds that the veteran's bilateral hearing loss was 
properly assigned a noncompensable evaluation under 
Diagnostic Code 6100.  

The Board has considered the application of 38 C.F.R. § 4.86 
(2006) [exceptional patterns of hearing impairment].  
However, the veteran's hearing loss does not meet the 
criteria under that section.  More specifically, the 
veteran's hearing tests do not show a result of 30 dB or less 
at 1000 Hz and 70dB or more at 2000 Hz, as would be required 
for application of table VIa under 38 C.F.R. § 4.86(b).  The 
veteran also does meet the criteria for 38 C.F.R § 4.86(a).  
Each of the four specified frequencies is not 55 dB or more 
in either ear.  Therefore, the rating under 38 C.F.R. § 4.85 
is the correct rating under the regulations for this veteran.  

In short, the medical evidence does not support a compensable 
evaluation for the veteran's bilateral hearing loss under any 
pertinent criteria.  

The Board has also considered the testimony presented by the 
veteran and his spouse at his May 2006 hearing and his 
assertions in his July 2004 notice of disagreement, 
explaining why he believes that his bilateral hearing loss 
warrants an increased evaluation.  The Board has no reason to 
doubt the veteran's statements, especially as they relate to 
diminished enjoyment in certain activities.  It is clear from 
the evidence of record that he experiences bilateral hearing 
loss; indeed, service connection would not have been granted 
if hearing loss did not exist.  See 38 C.F.R. § 3.385 (2006).  
However, the medical evidence does not show that his service-
connected bilateral hearing loss is at a level greater than 
that encompassed by a noncompensable rating under the 
provisions of 38 C.F.R. § 4.85 and/or § 4.86.   

As the Court observed in the Lendenmann case, "disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  See Lendenmann, 3 Vet. App. at 349.  Here, the 
application of the schedule establishes a noncompensable 
disability evaluation under Diagnostic Code 6100.

As was discussed above, the veteran is also service connected 
for tinnitus, and he is not competent to distinguish between 
the problems caused by the hearing loss and those caused by 
the tinnitus.  See Espiritu, supra.

The Board thus finds that the veteran's bilateral hearing 
loss was properly assigned a noncompensable disability rating 
under Diagnostic Code 6100, and concludes that the 
preponderance of the evidence is against the veteran's claim 
for a compensable evaluation for bilateral hearing loss.

Fenderson considerations

As was discussed in the law and regulations section above, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings".  See Fenderson, 12 Vet. 
App. at 126.

In this case, the medical evidence of record, which has been 
discussed above, supports the proposition that the veteran's 
service-connected bilateral hearing loss has not changed 
appreciably since the veteran filed his claim.  There are no 
medical findings or other evidence which would allow for the 
assignment of a compensable disability rating at any time 
during the period of time here under consideration.  As 
discussed above, all of the audiology reports are consistent 
with the assignment of a noncompensable rating.  

Based on the record, the Board finds that a noncompensable 
disability rating was properly assigned for the entire period 
from the date of service connection, July 16, 2003.

Extraschedular evaluation

The Board notes in passing that neither the veteran nor his 
representative has in connection with this appeal indicated, 
nor presented evidence to support the premise, that his 
service-connected bilateral hearing loss results in marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b) (2006) [extraschedular rating criteria].  
Accordingly, in the absence of the matter being raised by the 
veteran or adjudicated by the RO, the Board will not address 
the veteran's entitlement to an extraschedular rating.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).


Conclusion

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
for an increased disability rating for his service-connected 
bilateral hearing loss.  The claim is therefore denied.


ORDER

Entitlement to an increased (compensable) disability rating 
for service-connected bilateral hearing loss is denied.  


REMAND

2.  Entitlement to service connection for tension headaches.

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
claim must be remanded for further evidentiary development.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The medical evidence shows that the veteran has a headache 
disorder, thereby satisfying Hickson element (1).

The veteran has alleged that his headaches are related to 
acoustic trauma in combat.  The veteran's DD Form 214 from 
his second period of service indicates that he was stationed 
in Vietnam during a period of war and that he received the 
Combat Infantryman's Badge.  Therefore, 38 U.S.C.A. § 
1154(b), involving combat presumptions, applies to the 
veteran's claim.  Moreover, the veteran's service medical 
records reflect a complaint of headaches in July 1967.  Based 
on the foregoing, it appears that Hickson element (2), in-
service incurrence of disease or injury has also arguably 
been met.

However, there is not of record a competent medical nexus 
opinion.  The Court has held that, in situations in which 
there is competent evidence of a current disability and 
evidence indicating an association between the claimant's 
disability and his active service, under 38 U.S.C.A. § 5103A 
VA is to obtain a medical opinion as to whether there is a 
nexus between that disability and his active service.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  Under the 
circumstances here presented, the Board believes that a 
medical examination and opinion is necessary in order to 
answer the questions regarding the nature and etiology of the 
veteran's headache disorder.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should schedule the veteran for 
an examination to determine the 
existence, nature, and etiology of his 
headache disorder.  After examination of 
the veteran and review of all pertinent 
medical records, the  examiner should 
provide an opinion as to whether it is as 
least as likely as not that the headache 
disorder is related to the veteran's 
military service.  The report of the 
examination should be associated with the 
veteran's VA claims folder.

2.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should again review the 
record and readjudicate the issue on 
appeal.  If the decision remains 
unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran and his 
representative should be provided with 
the SSOC and an appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


